DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. (US 20190131350 A1, hereafter Kwak) in view of Lim et al. (US 20210210557 A1, hereafter Lim).

	Regarding claim 1, Kwak teaches a viewing angle light control film comprising: 
	a base film (150) (Fig. 1, [0052]-[0053], where there is a transparent substrate 150); 
	a first optical layer (200) disposed on the base film (Fig. 1, [0050], where there is a first optical layer 200 disposed on substrate 150); 
	a second optical layer (400) contacting the first optical layer (Fig. 1, [0050], where the second optical layer 400 contacts the first optical layer 200 via the intervening layers); and 
	a light scattering pattern (300C) disposed at an interface between the first optical layer and the second optical layer (Fig. 1, [0055], where the light-transmitting element 300C comprises a light scattering agent and is positioned directly between optical layers 200 and 400).
	But, Kwak does not teach the viewing angle light control film wherein the first optical layer includes a plurality of patterns arrayed within an arrangement interval on the base film. However, this was well known in the art as evidenced by Lim (Fig. 2, [0061]-[0064], where there is an optical pattern layer CML disposed on the first substrate SUB1, the optical pattern layer including a plurality of light blocking portions BA and light transmitting portions TA arrayed at arranged intervals). Both Kwak and Lim teach display devices comprising a plurality of layers for controlling light. Kwak is silent with respect to the optical layer 200 having a pattern therein. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the pattern of Lim into the optical layer of Kwak to control a viewing angle of the display (Lim [0067]-[0070]).

	Regarding claim 10, Kwak teaches a display apparatus comprising: 
	a display panel (Fig. 1, where there is an OLED 100); and 
	a viewing angle light control film including: 
	a base film (150) (Fig. 1, [0052]-[0053], where there is a transparent substrate 150); 
	a first optical layer (200) disposed on the base film (Fig. 1, [0050], where there is a first optical layer 200 disposed on substrate 150); 
	a second optical layer (400) contacting the first optical layer (Fig. 1, [0050], where the second optical layer 400 contacts the first optical layer 200 via the intervening layers); and 
	a light scattering pattern (300C) disposed at an interface between the first optical layer and the second optical layer (Fig. 1, [0055], where the light-transmitting element 300C comprises a light scattering agent and is positioned directly between optical layers 200 and 400).
	But, Kwak does not teach the display apparatus wherein the first optical layer includes a plurality of patterns arrayed within an arrangement interval on the base film. However, this was well known in the art as evidenced by Lim (Fig. 2, [0061]-[0064], where there is an optical pattern layer CML disposed on the first substrate SUB1, the optical pattern layer including a plurality of light blocking portions BA and light transmitting portions TA arrayed at arranged intervals). Both Kwak and Lim teach display devices comprising a plurality of layers for controlling light. Kwak is silent with respect to the optical layer 200 having a pattern therein. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the pattern of Lim into the optical layer of Kwak to control a viewing angle of the display (Lim [0067]-[0070]).



Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. (US 20190131350 A1, hereafter Kwak) in view of Lim et al. (US 20210210557 A1, hereafter Lim) and Lee (US 20200144550 A1).

Regarding claim 11, Kwak teaches a display apparatus comprising: 
a display panel (Fig. 1, [0049]-[0050], showing a display apparatus) including:
a viewing angle light control film disposed at a front face of the display panel (Fig. 1, [0050], where a plurality of layers are disposed in front of the OLED layer 130) and including: 42Attorney Docket No. 5706-0491PUS1 
a base film (150) (Fig. 1, [0052]-[0053], where there is a transparent substrate 150); 
a first optical layer (200) disposed on the base film (Fig. 1, [0050], where there is a first optical layer 200 disposed on substrate 150); 
a second optical layer (400) contacting the first optical layer (Fig. 1, [0050], where the second optical layer 400 contacts the first optical layer 200 via the intervening layers); and 
a light scattering pattern (300C) disposed at an interface between the first optical layer and the second optical layer (Fig. 1, [0055], where the light-transmitting element 300C comprises a light scattering agent and is positioned directly between optical layers 200 and 400).
	But, Kwak does not teach the display apparatus wherein the first optical layer includes a plurality of patterns arrayed within an arrangement interval on the base film. However, this was well known in the art as evidenced by Lim (Fig. 2, [0061]-[0064], where there is an optical pattern layer CML disposed on the first substrate SUB1, the optical pattern layer including a plurality of light blocking portions BA and light transmitting portions TA arrayed at arranged intervals). Both Kwak and Lim teach display devices comprising a plurality of layers for controlling light. Kwak is silent with respect to the optical layer 200 having a pattern therein. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the pattern of Lim into the optical layer of Kwak to control a viewing angle of the display (Lim [0067]-[0070]).
But the combination does not explicitly teach the display apparatus wherein the display panel includes:
a first display area having a first front viewing direction; and 
a second display area being continuous from the first display area and having a second front viewing direction different from the first front viewing direction; and 
wherein the base film of the viewing angle light control film further has a first area corresponding to the first display area, and a second area corresponding to the second display area.
However, this was well known in the art as evidenced by Lee, where Lee teaches the display apparatus wherein the display panel includes:
a first display area having a first front viewing direction (Fig. 7-9, [0117], where the first display area DA1 has a first viewing angle); and 
a second display area being continuous from the first display area and having a second front viewing direction different from the first front viewing direction (Fig. 7-9, [0117], where the second display area DA2 faces a different direction and has a different viewing angle); and 
wherein the base film of the viewing angle light control film further has a first area corresponding to the first display area, and a second area corresponding to the second display area (Figs. 7-9, [0085], [0117], where the base film has areas corresponding to both DA1 and DA2).
Both Kwak and Lee teach display devices having optical layers for affecting the scattering of light. Kwak teaches flexible display devices include flexible substrates ([0053]), but does not teach that first and second display areas are defined based on the front viewing direction created by bending a flexible display device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the flexible display device of Kwak with a light scattering film would need to be adjusted as taught by Lee so as to ensure proper viewing angles for separate display areas.

Response to Arguments

Applicant’s arguments with respect to claims 1, 10, and 11 have been considered but are moot because the new ground of rejection does relies in part on a new reference. Specifically, the newly cited Lim reference teaches an optical layer CML having a plurality of patterns TA/BA arranged with an arrangement interval. 

Allowable Subject Matter

Claims 2-9 and 12-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D MCLOONE whose telephone number is (571)272-4631. The examiner can normally be reached M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER D MCLOONE/Primary Examiner, Art Unit 2692